John Doe and Jane Doe,
                                                                     Individually and as Next
                                                                       Friends of XXX, a /s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2015

                                      No. 04-15-00673-CV

                           USAA TEXAS LLOYD’S COMPANY,
                                     Appellant

                                                v.

          John DOE and Jane Doe, Individually and as Next Friends of XXX, a Minor,
                                        Appellees

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 392757
                          Honorable Walden Shelton, Judge Presiding

                                         ORDER
        The trial court signed a final judgment on June 26, 2015. Appellant filed its notice of
appeal on July 30, 2015. Because appellant did not file a motion for new trial, motion to modify
the judgment, motion for reinstatement, or request for findings of fact and conclusions of law,
the notice of appeal was due to be filed on July 26, 2015. See TEX. R. APP. P. 26.1(a). A motion
for extension of time to file the notice of appeal was due on August 10, 2015. See TEX. R. APP. P.
26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by
Rule 26.3, it did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c). All appellate deadlines are suspended pending further order of the
court.

                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court